— Appeal by the defendant (1) from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered March 25, 1986, convicting him of robbery in the second degree and grand larceny in the third degree (two counts), upon a jury verdict, and imposing sentence, and (2) by permission, from an order of the same court, dated November 24, 1987, which denied his motion to vacate the sentence.
Ordered that the judgment and the order are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The victim testified that the defendant rammed a hard object which felt like a gun into his back while the defendant’s companion snatched his gold chains from his neck. The jury apparently believed this testimony. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless *490clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
Finally, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 86). Lawrence, J. P., Rubin, Balletta and Rosenblatt, JJ., concur.